Title: To James Madison from Thomas Appleton, 28 September 1801
From: Appleton, Thomas
To: Madison, James


					
						Sir.
						Leghorn 28th. September 1801.
					
					My last respects were under date of the 25th. Ultimo, Via Baltimore, and those previous to the 9th. of July by the way of Paris which Contained dispatches from Mr. Cathcart I am Apprehensive have not reached your hands, as the Courier was robb’d and assassinated at Nice.  A short time since the ship Columbia, and the Schooner Raven both belonging to Citizens of the U: States, were seized under the pretext of their being the property of british subjects: on my application to General Murat Commander in Chief of Italy, he ordered the Vessels to be released, and the papers restored unexamined: indeed Sir in all instances where I have either requested a favor, or demanded Justice for any individual, I have found the greatest promptitude to Confer the one, or the other.
					With respect to the Affairs of Barbary, you will necessarily have much more Correct information from Como. Dale, than I Can possibly give you.  It is however a circumstance, highly satisfactory to find that no american vessel to this time has fallen into the hands of the Tripolines.  It was peculiarly fortunate that opportunities presented to Mr. Cathcart to forward me accounts of the progressive steps of the Bashaw, and thereby enable me to give information in all the ports from Sicily to London.  No recent event has occured in Italy from which any rational Conjecture Can be made of its future destiny.  The Cisalpine republic is in some parts governed by the french military, and in others by Municipal men who exercise the most despotic power.  In Tuscany we have a King; but who in truth is little Known beyond Florence where he resides.  In short Sir it is General Murat who governs Italy; and no french Officer will either obey or receive a mandate, but those which originate from their General.  What is now termed Etruria has heretofore paid such enormous sums to the different masters who have Alternately governed it: and at this moment supporting a french army of 000 men, that beleive me little remains to satisfy the desires of the new sovereign, or even to supply the indispensable expences of his person.
					No Consul at Leghorn has yet presented himself to the Sovereign as they wait orders from their different governments on this subject.  I submit to you Sir to determine if a new Commission addressed to the present Authority may not be requisite.  His title is Loudovico the first, King of Etruria.
					On the 23d. insta: Commodore Tornquist Commanding the Sweedish Squadron in the Mediterranean, Called on me tendering the services of any of his Majesty’s Ships to Convoy all american vessels which may be in this port at the time of his departure, and who might be desirous of protection against the tripolines.  There is a Circumstance which as it is merely personal demands my apologizing for thus trespassing a moment on your time.
					Nearly four years I have Occupied the place I now hold in Leghorn.  The Affairs of the U: States with the regencies of Barbary, have always been objects to which I have given the most unremitting Attention.  The information I obtained and gave At different periods, in a particular manner to the Consuls at Algiers and Tunis, (at times when they were menaced with chains) have drawn from them letters to me expressive of the real services I had rendered.  With Tripoli I became the first acquainted with the well-founded Apprehensions of Mr. Cathcart, and I may with much truth say, that there is scarcely a seaport in Europe, (and even some in Asia Minor) to which I have not sent circulars apprizing them of the danger which threatend the commerce of the U: States, in the Mediterranean.  I enter Sir into this detail which would appear Ostentation, were it not in some measure a justifyable reason for requesting the preference as Agent for the Navy of the U: states.  In addition to which, it may not be perhaps unnecessary to observe, that it is a rule  here, and hitherto without exception, that the Consuls Are the Agents of the Navy of their respective Nations.  It has in this solitary instance been otherwise, and the house of Messrs. DeButts & Purviance are charged with the affairs of the Navy.
					I beg that you will beleive, that the pecuniary emoluments which might Arise, have the smallest share in this my request; but as it has ever been Considered in this port, as a charge inseparable from the duties of a Consul, it will therefore have that tendency which a deviation from the Usage and Custom of the place will most necessarily produce.  I submit these Circumstances for your Consideration, and whether it shall be granted or rejected, I shall be satisfied with your decision.  I have the honor to be with the highest respect, and Consideration Your Most Obedient Servant.
					
						Th. Appleton
						Consul for U:S.A
						Leghorn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
